Citation Nr: 1540220	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that essentially reopened and denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  (The RO actually listed the issues as whether new and material evidence had been received to reopen a claim for entitlement to service connection for PTSD, and entitlement to service connection for major depression and anxiety).  

The Board observes that the March 2008 RO decision (noted above) essentially reopened and denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a de novo basis.  The Board notes, however, that service connection for an acquired psychiatric disorder, to include PTSD, was previously denied in a final January 2004 RO decision.  Therefore, the Board was required to address whether new and material evidence had been received to reopen the Veteran's claim for entitlement to service connection an acquired psychiatric disorder, to include PTSD.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In January 2013, the Board reopened and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for further development.  The Board actually listed the remanded issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a major depressive disorder, an anxiety disorder, and a bipolar disorder.  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was previously remanded by the Board in January 2013, partly to schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed acquired psychiatric disorders, to include PTSD.  If PTSD was diagnosed, the examiner was to provide an opinion as to whether it was at least as likely as not (a 50 percent or greater probability) that such disorder was related to a claimed stressor involving fear of hostile military or terrorist activity.  If any acquired psychiatric disorders, other than PTSD, to include a major depressive disorder, an anxiety disorder, and a bipolar disorder, were diagnosed, the examiner was to indicate whether it was at least as likely as not (a 50 percent or greater probability) that any such diagnosed disorders were etiologically related to the Veteran's period of service.  

The January 2013 Board remand also indicated that the examiner was to provide a complete rationale for all opinions, and that if the examiner could not provide an opinion without resorting to mere speculation, the examiner was to state the basis for such a conclusion.  

Pursuant to the January 2013 remand, the Veteran was afforded a VA psychiatric examination in February 2013.  There was a notation that the Veteran's claims file was reviewed.  The examiner indicated that there was no diagnosis.  The examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD pursuant to DSM-IV.  The examiner also reported that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  

The examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that it was her opinion that the Veteran did not have symptoms that met the DSM-IV criteria for PTSD.  The examiner maintained that it was also her opinion that the Veteran did not have symptoms that met the criteria for a mental disorder.  The examiner reported that the Veteran sometimes had a nightmare that he was protecting his grandchildren from the Viet Cong, and that such a symptom was not enough to meet the diagnostic criteria for PTSD.  

The examiner indicated that the Veteran was on no psychiatric medication and that he was not receiving any psychiatric treatment.  It was also noted that the Veteran had never had a psychiatric hospitalization.  The examiner reported that the Veteran retired from his own company in 2005 and that he assisted his daughter for thirteen years in managing a daycare center in his home.  The examiner stated that the Veteran was employed for seventeen years as a machinist.  

The Board observes that the examiner found the Veteran did not have symptoms that met the DSM-IV criteria for PTSD.  The examiner also maintained that it was her opinion that the Veteran did not have symptoms that met the criteria for a mental disorder.  The Board notes that although the examiner indicated that the Veteran did not meet the criteria for a mental disorder, she specifically noted that the Veteran was diagnosed with major depression in December 2011.  The Board also observes that the examiner did not address the etiology of the major depression diagnosis or of any other psychiatric diagnoses of record.  The Board notes that there are numerous psychiatric diagnoses of record, to include a major depressive disorder, depression, a bipolar disorder, an anxiety disorder, chronic anxiety, and PTSD.  

For example, a January 2006 treatment report from S. Awada, M.D., related an impression of a bipolar disorder; depression; and PTSD.  

A January 2008 VA psychiatric examination report indicated diagnoses of a major depressive disorder; polysubstance (alcohol, cannabis) abuse; and an anxiety disorder, not otherwise specified.  

A June 2008 VA treatment report noted an assessment of PTSD; a major depressive disorder, recurrent, mild; nicotine dependence; pathologic bereavement; and narcissistic traits.  

An October 2010 treatment report from P. Krenitsky, D.O., related an impression that included posttraumatic stress syndrome with acute and chronic anxiety and diaphoresis with unpleasant dreams.  

A September 2011 treatment report Dr. Krenitsky noted an impression that included posttraumatic stress syndrome with acute and chronic diaphoresis with terrifying dreams at night.  

A May 2013 statement from Dr. Krenitsky indicated that in his medical opinion, the Veteran had been demonstrating signs and symptoms compatible with PTSD.  Dr. Krenitsky stated that the Veteran was instructed to participate in military maneuvers including working in the field and experiencing the death and injuries of his fellow soldiers.  

The Board observes that the examiner did not specifically explain why the numerous psychiatric diagnoses of record, to include the PTSD diagnoses, are not valid diagnoses.  Further, the Board observes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There are numerous psychiatric diagnoses during the pendency of this appeal.  

Additionally, the Board notes that the examiner did not address reports of the Veteran of psychiatric problems during service and since service.  In a January 2013 statement, the Veteran reported that he went on sick call for a mental disorder in April 1968.  He stated that he was told that would have to see a psychiatrist, but that the next day he was told that he was going out to the field.  The Board notes that the Veteran is competent to report having psychiatric problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In light of the deficiencies with the February 2013 VA psychiatric examination report, the Board finds that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for an acquired psychiatric disorder, to include PTSD.  Such examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems since May 2013.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional, either a psychiatrist or a psychologist, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found to be present (to include a major depressive disorder, depression, a bipolar disorder, an anxiety disorder, chronic anxiety, and PTSD, etc.).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the current diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include a major depressive disorder, depression, a bipolar disorder, an anxiety disorder, chronic anxiety, and PTSD, etc.), either commenced during or are otherwise etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.  

The examiner must specifically acknowledge and discuss the Veteran's reports of psychiatric problems during service and since service.  

The examiner must also comment on the May 2013 statement from Dr. Krenitsky which indicated that in his medical opinion, the Veteran had been demonstrating signs and symptoms compatible with PTSD.  Dr. Krenitsky stated that the Veteran was instructed to participate in military maneuvers including working in the field and experiencing the death and injuries of his fellow soldiers.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




